FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                         October 16, 2020
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
BENJAMIN VELAYO,

      Plaintiff - Appellant,

v.                                                         No. 20-3143
                                               (D.C. No. 2:20-CV-02279-KHV-JPO)
CHERYL FOX; KIMBERLY GRANT,                                  (D. Kan.)

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, KELLY, and EID, Circuit Judges.**
                 _________________________________

      Benjamin Velayo, appearing pro se, appeals the district court’s dismissal

without prejudice of his complaint for lack of subject matter jurisdiction. Finding no

error and exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                           I

      Plaintiff-Appellant Benjamin Velayo filed a complaint against Defendants-

Appellees Cheryl Fox and Kimberly Grant, alleging they violated his privacy rights.

In his complaint, Velayo checked the box to assert subject matter jurisdiction under

      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
28 U.S.C. § 1343, which vests original jurisdiction in the district courts over civil

rights violations. However, because Velayo did not mention any federally protected

civil rights that were violated by the defendants, he was ordered to show cause as to

why his case should not be dismissed for lack of jurisdiction. Velayo responded to

the order with additional factual allegations but again failed to identify a federal

issue. Accordingly, the district court found no viable source of federal jurisdiction

and dismissed his complaint without prejudice. Velayo timely appeals that dismissal.

      We review de novo the district court’s dismissal of a complaint for lack of

subject matter jurisdiction. Becker v. Ute Indian Tribe of the Uintah & Ouray

Reservation, 770 F.3d 944, 946 (10th Cir. 2014). It is the plaintiff’s burden to

establish subject matter jurisdiction. Montoya v. Chao, 296 F.3d 952, 955 (10th Cir.

2002). When the plaintiff is proceeding pro se, as Velayo is, this court construes his

pleadings liberally. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

However, this court “cannot take on the responsibility of serving as the litigant’s

attorney in constructing arguments and searching the record.” Garrett v. Selby

Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).

      On appeal, Velayo asserts that the district court erred in dismissing his claims,

but he does not put forth a legal argument to explain why the district court should

have found it had jurisdiction. He does, however, contend the district court erred in

considering events that took place at his old address, instead of his new address,

which is where the facts alleged in his complaint occurred. Aplt. Br. at 4. This

misstates the district court’s judgment. The district court never made findings about

                                            2
the events included in his allegations. It held only that Velayo’s allegations were

insufficient to demonstrate subject matter jurisdiction. ROA at 22.

       While Velayo’s filings are dense with facts, they do not mention which civil

rights defendants allegedly violated or any applicable federal law. Thus, even under

the liberal construction afforded to his action, we must agree with the district court

that Velayo’s complaint does not provide any plausible basis to conclude the

defendants’ actions violated a federal right and that, therefore, Velayo has not

established subject matter jurisdiction.

       We also deny Velayo’s motion to proceed in forma pauperis. To proceed in

forma pauperis, litigants must show a “reasoned, nonfrivolous argument on the law

and facts in support of the issues raised in the action.” Lister v. Dept. of Treasury,

408 F.3d 1309, 1312 (10th Cir. 2005). Since Velayo does not present any legal basis

to support his claim against the defendants or to contest the lower court’s dismissal

order, his appeal is frivolous.

                                           II

       For the foregoing reasons, we AFFIRM the district court’s dismissal of

Velayo’s complaint without prejudice and DENY his motion to proceed in forma

pauperis.


                                            Entered for the Court


                                            Allison H. Eid
                                            Circuit Judge


                                            3